Wood, J., (after stating the facts.) The testimony of the engineer to the effect that when he struck the horse he had reduced the speed of his train to 12 miles per hour was contradicted by witness Neely, who testified that the train did not at any time get slower than 25 miles an hour. It was also contra-dieted by the evidence of Turner, which showed that the animal was thrown two rail lengths, or about 70 feet. Whereas the conductor stated that running 12 miles per hour his train could not throw an animal over 10 o.r 12 feet. If Turner and Neely were telling the truth, the train must have been running more than 12 miles per hour'. The conductor stated also that he put sand on the track, and “slowed down all he could,” etc., to keep train from striking the horse. Witness Turner said he did not see any sand on rails, and believed he would have seen it if it had been there. These and other palpable contradictions of the engineer’s testimony, as well as its own inconsistency, made the matter of appellant’s negligence peculiarly a question for the jury. The appellant presents no other question, and the verdict was so manifestly correct as to impress us that this appeal was prosecuted merely for delay. The judgment is therefore affirmed, with a penalty of io per cent, added here.